UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6768


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHNNY JUNIOR WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:08-cr-00295-BO-1; 5:13-cv-00014-BO)


Submitted:   October 29, 2013             Decided:   November 1, 2013


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny Junior Williams, Appellant Pro Se.    Matthew Fesak, Jane
J. Jackson, Jennifer P. May-Parker, Rudy E. Renfer, Kristine L.
Fritz, Assistant United States Attorneys, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Johnny    Junior     Williams     appeals    the   district       court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2013)

motion.     We have reviewed the record and find no reversible

error.    Accordingly,      we   affirm   for   the     reasons   stated      by   the

district court.       United States v. Williams, Nos. 5:08-cr-00295-

BO-01;    5:13-cv-00014-BO       (E.D.N.C.      Apr.    26,    2013).      We      deny

Williams’ motion to expand the certificate of appealability.                         We

dispense    with     oral    argument     because       the    facts    and     legal

contentions    are   adequately      presented     in    the   materials       before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2